      Case 3:16-cv-01706-JAW-JCN Document 230 Filed 08/11/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF PUERTO RICO


CARMEN MÁRQUEZ-MARÍN,                       )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       No. 3:16-cv-01706-JAW
                                            )
MERRICK GARLAND, Attorney                   )
General of the United States,               )
                                            )
              Defendant.                    )


      ORDER ON DEFENDANT’S MOTION IN LIMINE TO EXCLUDE
    EVIDENCE, ARGUMENT, OR COMMENT REGARDING PLAINTIFF’S
                      IDENTIFICATIONS

       On April 13, 2016, Carmen Márquez-Marín, an Assistant United States

Attorney (AUSA) at the United States Attorney’s Office (USAO) for the District of

Puerto Rico, filed a complaint against the United States Attorney General, alleging

that the United States Department of Justice (DOJ) retaliated against her for her

prior Equal Employment Opportunity (EEO) Act activity and created a hostile work

environment, failed to provide her with reasonable accommodations for her disability,

and discriminated against her due to her disability. 1 Compl. (ECF No. 1). On

April 18, 2019, the DOJ moved for summary judgment, Def.’s Mot. for Summ. J. (ECF

No. 92), which, on May 26, 2020, the Court denied in a two hundred twenty-four-page

order, Order on Mot. for Summ. J. (ECF No. 155). On October 14, 2020, the Court

held a pretrial conference, Min. Entry (ECF No. 175), and the next day, the Court


1     The Court interchangeably refers to the Defendant as the Attorney General, the DOJ, and the
USAO as the context requires.
      Case 3:16-cv-01706-JAW-JCN Document 230 Filed 08/11/21 Page 2 of 3




issued a final pretrial order, setting the deadlines for pretrial motions, Report of Final

Pretrial Conference and Order (ECF No. 176).                  Due to the ongoing COVID-19

pandemic, the Court has not yet set a trial date. 2

       In anticipation of trial, on October 13, 2020 the DOJ filed a motion in limine

seeking to exclude evidence, argument, or comment regarding AUSA Márquez-

Marín’s proposed trial exhibits. Def.’s Mot. in Lim. to Exclude Evid., Argument, or

Comment Regarding Pl.’s Identifications (ECF No. 173). The motion is a compilation

of the DOJ’s objections to AUSA Márquez-Marín’s proposed trial exhibits.                         On

November 9, 2020, AUSA Márquez-Marín responded in opposition. Pl.’s Opp’n to the

Fifth Mot. in Lim. Presented by Def. (ECF No. 185). On November 16, 2020, the DOJ

replied to AUSA Márquez-Marín’s response. Def.’s Reply to Pl.’s Resp. to Def.’s Mot.

in Lim. to Exclude Evid., Argument, or Comment Regarding Pl.’s Identifications (ECF

No. 196).

       The Court has reviewed the DOJ’s objections and finds two problems with the

DOJ’s request to exclude AUSA Márquez-Marín’s proposed trial exhibits at this time.

First, the parties have not provided the Court with many of the actual exhibits, and

the Court cannot rule on exhibits that it has not seen. Second, the majority of the

objections are based on relevancy and hearsay, while other objections are based on

authenticity or lack of personal knowledge. The Court concludes that it is better to

rule on the objections at trial, when the Court can consider the purpose and context


2       The Court assumes familiarity with the factual background of this case, and thus recites only
the relevant procedural history in this order. For an exhaustive account of the factual allegations,
readers should refer to the Court’s summary judgment order. See Order on Mot. for Summ. J. at 4-
202 (ECF No. 155).

                                                 2
      Case 3:16-cv-01706-JAW-JCN Document 230 Filed 08/11/21 Page 3 of 3




of the evidence. Therefore, the Court notes AUSA Márquez-Marín’s objections and

will address them in an evidentiary context as they may arise at trial.

IV.    CONCLUSION

       The Court DISMISSES without prejudice the United States Attorney

General’s Motion in Limine to Exclude Evidence, Argument, or Comment Regarding

Plaintiff’s Identifications (ECF No. 173).

       SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 11th day of August, 2021




                                             3
